Case 1:17-cv-01623-LPS-CJB Document 606 Filed 06/19/20 Page 1 of 2 PageID #: 30299




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


   GUARDANT HEALTH, INC.

                  Plaintiff/Counterclaim-               C.A. No. 17-cv-1623-LPS-CJB
                  Defendant

   v.

   PERSONAL GENOME DIAGNOSTICS,
   INC.,

                  Defendant/Counterclaim-
                  Plaintiff.


                           NOTICE OF SUBSEQUENT AUTHORITY

         Pursuant to D. Del. L.R. 7.1.2(b), Plaintiff/Counterclaim-Defendant (“Guardant”) submits

  this Notice of Subsequent Authority in support of Guardant’s Motion for Summary Judgment and

  Motion to Exclude the Testimony of Dr. Bradley Reiff (the “Motion”), D.I. 437 at 23, and

  Guardant’s Objections to Certain Aspects of the April 22, 2020 Report and Recommendation (D.I.

  550) (the “Objections”). D.I. 561 at 8–9.

         Following submission of Guardant’s Motion and Objections, the Eighth Circuit issued its

  decision in Inline Packaging, LLC v. Graphic Packaging Int’l, LLC, No. 18-3167, 2020 U.S. App.

  LEXIS 19061 (8th Cir. June 18, 2020), which is attached hereto as Exhibit A and provides

  guidance directly relevant to a Walker Process claim brought based on improper inventorship.

  Specifically, in affirming the district court’s grant of summary judgment for the defendant on a

  Walker Process claim, the Eighth Circuit held that there was no Walker Process claim based on

  improper inventorship because none of the “alleged omitted co-inventor[s]” affirmatively claimed

  that they were the proper inventor of the patents-at-issue. Id. at *13–*14.
Case 1:17-cv-01623-LPS-CJB Document 606 Filed 06/19/20 Page 2 of 2 PageID #: 30300




         Guardant respectfully submits that this persuasive Circuit Court authority is directly

  relevant to the Walker Process claim brought against Guardant based on improper inventorship.

  Dr. Eltoukhy and Dr. Talasaz “[b]oth have consistently testified that Dr. Talasaz was the sole

  inventor of” the ’731, ’822, and ’743 Patents. D.I. 437 at 9–10; D.I. 561 at 8–9. As a result, the

  only “alleged omitted co-inventor” identified by PGDx “affirmatively disclaimed inventorship.”

  Inline Packaging, 2020 U.S. App. LEXIS 19061, at *13–*14 (emphasis in original). Such a

  disclaimer precludes a Walker Process claim from proceeding.

  Dated: June 19, 2020                                Respectfully submitted,

                                                      FARNAN LLP

                                                      /s/ Michael J. Farnan
                                                      Brian E. Farnan (Bar No. 4089)
                                                      Michael J. Farnan (Bar No. 5165)
                                                      919 N. Market Street, 12th Floor
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 777-0300
                                                      Facsimile: (302) 777-0301
                                                      bfarnan@farnanlaw.com
                                                      mfarnan@farnanlaw.com

                                                      Edward R. Reines (admitted pro hac vice)
                                                      Derek C. Walter (admitted pro hac vice)
                                                      WEIL, GOTSHAL & MANGES LLP
                                                      201 Redwood Shores Parkway
                                                      Redwood Shores, CA 94065
                                                      Telephone: (650) 802-3000
                                                      edward.reines@weil.com
                                                      derek.walter@weil.com

                                                      Eric S. Hochstadt (admitted pro hac vice)
                                                      WEIL, GOTSHAL & MANGES LLP
                                                      767 5th Avenue
                                                      New York, NY 10153
                                                      Telephone: (212) 310-8538
                                                      eric.hochstadt@weil.com

                                                      Attorneys for Plaintiff




                                                  2
